Citation Nr: 0315537	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  97-23 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to the service-connected 
lumbar spine disability.  

2.  Entitlement to service connection for an upper leg 
disorder, claimed as secondary to the service-connected 
lumbar spine disability.  

3.  Entitlement to an initial increased evaluation for 
hemorrhoids, currently assigned a noncompensable rating.  

4.  Entitlement to an initial increased evaluation for 
erosive gastritis, currently assigned a 10 percent 
evaluation.  

5.  Entitlement to an initial increased evaluation for lumbar 
compression fracture and arthritis with L5-S1 radiculopathy, 
currently assigned a 20 percent evaluation prior to November 
27, 1998; a 30 percent evaluation from November 27, 1998, to 
March 27, 2000; and a 60 percent evaluation from March 28, 
2000.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1966 to January 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The appellant disagreed with these 
determinations and perfected appeals as to the issues listed 
on the title page.  

Those issues include entitlement to an initial increased 
evaluation for lumbar compression fracture and arthritis with 
L5-S1 radiculopathy, assigned a 20 percent evaluation prior 
to November 27, 1998, a 30 percent evaluation from November 
27, 1998, to March 27, 2000, and a 60 percent evaluation from 
March 28, 2000.  The RO, in establishing these ratings, 
concluded that they represented a complete grant of the 
benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess 
jurisdiction over an issue where a rating decision 
constituted a full award of the benefit sought on appeal).  
However, in adjudicating a claim for an increased rating for 
a service-connected disability, the VA is required to 
consider and discuss the severity of the disability with 
reference to at least the next-higher disability rating 
provided for in VA regulations with respect to that 
disability.  Thus, the appellant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and, therefore, such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  In this 
case, the ratings assigned to the lumbar spine disability 
have not reached the maximum levels possible under the rating 
schedule.  Thus, the appellant's claim for increased 
compensation of his lumbar spine disability is trifurcated as 
noted on the title page of this decision.  

The issues of entitlement to service connection for a 
bilateral knee disorder, claimed as secondary to the service-
connected lumbar spine disability, and entitlement to initial 
increased ratings for the lumbar spine disability, will be 
addressed in the Remand section of this decision.  

This case has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002).  


FINDINGS OF FACT

1.  The appellant does not have a distinct upper leg disorder 
secondary to the service-connected lumbar spine disability.  

2.  Hemorrhoids are manifested by a history of bleeding 
representing mild or moderate impairment.  

3.  Erosive gastritis is manifested by chronic symptoms of 
moderate impairment with continuous moderate manifestations, 
and is not manifested by eroded or ulcerated areas or severe 
hemorrhages.  




CONCLUSIONS OF LAW

1.  An upper leg disorder is not proximately due to or the 
result of a disorder of service origin.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).

2.  The criteria for an initial compensable evaluation for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 
7336 (2002).  

3.  The criteria for an initial 20 percent evaluation for 
erosive gastritis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Codes 
7304, 7307 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claims involve requests for increased evaluations, which 
required no particular application form, see 38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002), and 
claims for service connection.  The appellant filed a formal 
application form in October 1996 and there is no issue as to 
whether it is substantially complete.  38 U.S.C.A. §5102 
(West 2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 3.159(b)(2) 
(2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In June 1997, the RO sent the 
appellant a statement of the case discussing the criteria for 
rating hemorrhoids.  In a September 1997 letter, the RO 
informed the appellant of an upcoming hearing, which he 
attended.  In January 1998, July 1998, February 1999, and 
July 1999 supplemental statements of the case, the RO 
informed the appellant of its analysis of the hemorrhoidal 
claim.  By an October 1999 letter, the RO informed the 
appellant of a hearing, which he attended later that month.  
It then issued a May 2000 supplemental statement of the case 
discussing the criteria for evaluating the hemorrhoidal 
disability and of what the evidence showed.  By a July 2000 
letter, the RO told the appellant of the evidence needed to 
complete his claim, what VA would undertake and what action 
he must undertake to develop evidence necessary to 
substantiate the claim, the specific evidence needed for his 
claim, and when and where that evidence should be submitted.  
After the appellant disagreed with the denial of service 
connection for an upper leg disorder, the RO issued November 
2000 and March 2001 statements of the case listing the 
evidence considered and the reasons for the denial.  By a 
December 2000 letter, the RO informed the appellant of the 
grant of service connection for erosive gastritis and the 
action he could take to appeal that decision.  The appellant 
appealed, and in June 2001 the RO issued a statement of the 
case concerning the evaluation assigned to the erosive 
gastritis disability, including notice of the evidence 
considered and the criteria for evaluating the disability.  
That same month, the RO issued a supplemental statement of 
the case discussing the hemorrhoidal issue and the upper-leg-
disorder claim.  By an August 2001 letter, the RO told the 
appellant of the need for records from Dr. Drude that 
required his authorization.  An October 2001 supplemental 
statement of the case concerning the erosive gastritis issue 
listed the evidence considered and the factual analysis of 
the claim.  By letters dated in January 2002, to the 
appellant and to a private physician, the RO sought records 
identified by the appellant as pertinent to the claims.  In 
March and November 2002 and January 2003, the Ro issued 
supplemental statements of the case concerning all issues on 
appeal.  The statements and supplemental statements of the 
case, complemented by the various letters described herein, 
listed the evidence considered, the legal criteria for 
evaluating the claims, and the analysis of the facts as 
applied to those criteria, thereby informing the appellant of 
the information and evidence necessary to substantiate the 
claims.  The supplemental statement of the case in January 
2003 notified the appellant of the VCAA and the regulations 
implementing that statute.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The record includes VA treatment 
records concerning the various disability, as well as records 
from Dr. Drude.  The appellant testified at his hearings and 
contended in his statements that he had received treatment 
from these sources, and no others.  The Board concludes that 
VA has undertaken reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant VA examinations in 
December 1996, November and December 1997, December 1998, 
January 1999, March and November 2000, and May 2001.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Analysis

A.  Service Connection for
Upper Leg Disorder Secondary to Lumbar Spine Disability

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection on a 
secondary basis is warranted when it is demonstrated that a 
disorder is proximately due to or the result of a disorder of 
service origin.  38 C.F.R. § 3.310 (2002).  To establish 
service connection on a secondary basis for a disorder 
clearly separate from the service-connected disorder, there 
must present medical evidence to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  When 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the claimant shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Here, the appellant alleges he has a distinct disorder 
affecting his upper legs and thighs related to the service-
connected lumbar spine disability and resulting in economic 
impairment.  The evidence of record shows that the pain 
derived from the low back disability radiates into the lower 
extremities.  VA examinations in December 1996, December 
1998, March 2000, and May 2001, all evaluated the severity of 
the low back disability, including the part played by lumbar 
radiculopathy, without diagnosing a separate disorder 
affecting the upper legs and thighs.  

The Board has considered the appellant's representations that 
he has an upper leg disorder secondary to his service-
connected spine disability.  The appellant has identified 
himself as having medical training and his testimony cannot 
be accepted for the proposition that he has an upper leg 
disorder secondary to his service-connected spine disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

It is, therefore, the conclusion of the Board that the 
evidence does not show a current disorder for which service 
connection can be established, a predicate condition for such 
compensation benefits.  In light of the evidence and based on 
this analysis, it is the determination of the Board that the 
preponderance of the evidence is against service connection 
for an upper leg disorder, claimed as secondary to the 
service-connected lumbar spine disability.  Because the 
evidence is not evenly balanced, the rule affording the 
appellant the benefit of the doubt does not apply. 38 
U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Claims for Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2002).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

1.  Initial Increased Evaluation for Hemorrhoids

The RO initially granted service connection for hemorrhoids 
in a January 1997 rating action, and the appellant disagreed 
with the noncompensable evaluation assigned.  At hearings in 
September 1997 and in December 1999, the appellant and his 
spouse testified that the hemorrhoids were larger and itched 
severely.  It was indicated that there were both internal and 
external hemorrhoids, which bled about 80 percent of the time 
and for which he received medicine from a VA medical 
facility.  

The disability is rated noncompensable pursuant to the 
criteria of Diagnostic Code 7336 for external or internal 
hemorrhoids, which provides for the following ratings:  

20 percent:  With persistent bleeding and 
with secondary anemia, or with fissures.  

10 percent:  Large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  

Noncompensable:  Mild or moderate.  

38 C.F.R. § 4.114 (2002).  

VA examination in November 1997 showed internal and external 
hemorrhoids and a history of bad rectal bleeding for several 
years.  Examination revealed external hemorrhoids, no 
stricture, internal hemorrhoids, and no lesions.  

VA examination in January 1999 indicated that the appellant 
had a 30-year history of polyps and hemorrhoids that itched, 
burned, bled, and hurt.  He treated himself with Preparation 
H.  Examination revealed a prolapsed internal hemorrhoid.  An 
external polypoid lesion was seen, which was of no apparent 
significance, and no other lesion was seen.  Digital 
examination revealed good sphincter tone.  The impression was 
internal and external hemorrhoids.  

VA treatment records in October 1998, June 2000, and July 
2001 noted normal sphincter tone, external hemorrhoids, no 
nodules, and negative stool occult blood.  

A private physician, Dr. Drude, noted in an April 1997 
statement that the appellant had rectal bleeding and pain in 
the left lower quadrant that had been going on for years.  
The pain had recently increased.  Biopsy of the rectum 
revealed no significant histopathologic changes.  In an 
August 2000 statement, Dr. Drude reported that the appellant 
had, in 1993, severe hemorrhoidal disease treated with 
suppositories and fiber supplements.  Dr. Drude wrote in a 
September 2001 statement that the appellant was "doing great 
with his hemorrhoids with Preparation H."  There was 
bleeding with hemorrhoids, the appellant claimed, not mixed 
with his stool.  

This evidence does not demonstrate that the hemorrhoids are 
large or thrombotic, nor is there an indication that there 
are irreducible or that they are characterized by excessive 
redundant tissue.  There is also no showing of secondary 
anemia or anal fissures.  The appellant alleged in his 
contentions and in his hearing testimony that there is 
persistent bleeding, which is shown in the evidence.  VA 
examination in November 1997 showed a history of bad rectal 
bleeding for several years and VA examination in January 1999 
indicated a 30-year history of hemorrhoids with bleeding.  
Although VA treatment records in October 1998, June 2000, and 
July 2001 noted negative stool occult blood, Dr. Drude 
reported in April 1997 and in September 2001 that that the 
appellant experienced rectal bleeding.  Nonetheless, without 
indication of secondary anemia, fissures, large thrombotic 
and irreducible hemorrhoids, or excessive redundant tissue, 
the evidence corresponds to mild or moderate impairment for a 
noncompensable evaluation.  It is the determination of the 
Board that the preponderance of the evidence is against a 
compensable evaluation for hemorrhoids.  

2.  Initial Increased Evaluation for Erosive Gastritis (10 
percent)

In a November 2000 rating decision, the RO established 
service connection for erosive gastritis with a 10 percent 
evaluation.  The appellant seeks a higher evaluation.  The 
disability is evaluated by analogy to Diagnostic Code 7307 
for hypertrophic gastritis (identified by gastroscope) or 
atrophic gastritis.  Hypertrophic gastritis is rated based on 
the following criteria:  

60 percent:  Chronic; with severe 
hemorrhages, or large ulcerated or eroded 
areas.  

30 percent:  Chronic; with multiple small 
eroded or ulcerated areas, and symptoms.  

10 percent:  Chronic; with small nodular 
lesions, and symptoms. 

Atrophic gastritis, rated as a complication of a number of 
diseases, including pernicious anemia, is evaluated based on 
the underlying condition.  38 C.F.R. § 4.114 (2002).  

VA examination in November 2000 showed that the appellant had 
a 10-year history of stomach pain, relieved with medication.  
The appellant reported that the pain was unrelated to meals, 
though eating made the pain worse.  Review of the record 
showed a diagnosis of erosive gastritis in 1993.  The 
appellant denied chronic diarrhea or constipation or 
abdominal pain with use of medication, though he had symptoms 
of reflux and an acid-like feeling in the back of his mouth 
several times during the week.  Examination showed the 
appellant slightly overweight and in no acute distress.  He 
had no recent weight gain or loss and no signs of anemia such 
as pallor of the conjunctiva or paleness of the creases of 
the palms.  The abdomen was soft and generally nontender, 
except in the left lower quadrant.  No masses were palpable 
and the liver and spleen were not enlarged.  An upper 
gastrointestinal series that same month was normal.  The 
diagnosis was severe erosive gastritis with continuing 
symptoms amenable to medication.  

In August and December 2000 reports, Dr. Drude reported that 
through the use of anti-inflammatory medications for his back 
disability, the appellant had developed gastric problems.  
Reports from Dr. Drude in February 2002 revealed that the 
appellant underwent esophagogastroduodenoscopy, with 
diagnoses of erratic Z-line at the gastroesophageal junction 
but no ulceration seen, mild stenosis of the gastroesophageal 
junction, and very mild antritis.  

These documents indicate that the appellant has chronic 
gastritis, an element of the currently assigned 10 percent 
evaluation, as well an element for higher evaluations.  
However, this evidence fails to show multiple eroded or 
ulcerated areas or severe hemorrhages.  VA examination in 
November 2000 showed a normal upper gastrointestinal series 
and severe erosive gastritis with continuing symptoms 
amenable to medication, without reference to eroded or 
ulcerated areas or to hemorrhages.  Dr. Drude's reports in 
August and December 2000 and in February 2002 revealed no 
ulcerations, only mild stenosis of the gastroesophageal 
junction, and very mild antritis.  These findings correspond 
to the currently assigned 10 percent evaluation.  

The appellant argues that the disability is more accurately 
evaluation based on the criteria for Diagnostic Code 7309 for 
stenosis of the stomach, which is rated as gastric ulcer 
under Diagnostic Code 7304.  

60 percent:  Severe; pain only partially relieved 
by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive 
of definite impairment of health.  

40 percent:  Moderately severe; less than severe 
but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at 
least four or more times a year.  

20 percent:  Moderate; recurring episodes of severe 
symptoms two or three times a year averaging 10 
days in duration; or with continuous moderate 
manifestations.  

10 percent:  Mild; with recurring symptoms once or 
twice yearly.  

38 C.F.R. § 4.114 (2002).  

The evidence cited above appears consistent with the criteria 
for a 20 percent evaluation using this criteria.  VA 
examination in November 2000 showed stomach pain relieved 
with medication and unrelated to meals, and symptoms of 
reflux several times per week.  The diagnosis was of severe 
erosive gastritis with continuing symptoms amenable to 
medication.  Dr. Drude's August and December 2000 reports 
revealed mild stenosis of the gastroesophageal junction and 
very mild antritis.  These findings suggest moderate 
impairment related to the gastrointestinal disease with 
continuous moderate manifestations, as required for a 20 
percent evaluation.  A higher evaluation is not warranted 
based on the facts in the case, for there is no indication of 
severe or moderately severe impairment, periodic vomiting, 
recurrent hematemesis or melena, anemia, or weight loss.  In 
light of the evidence of record and based on this analysis, 
it is the determination of the Board that the evidence 
supports an initial 20 percent evaluation for erosive 
gastritis, based on the criteria of Diagnostic Code 7304.  


ORDER

Service connection for an upper leg disorder, claimed as 
secondary to the service-connected lumbar spine disability, 
is denied.  

An initial compensable evaluation for hemorrhoids is denied.  

An initial evaluation of 20 percent for erosive gastritis is 
granted.  


REMAND

With respect to the claim of service connection for a 
bilateral knee disorder, claimed as secondary to the service-
connected low back disability, the December 7, 1998, VA 
orthopedic examination revealed a diagnosis of meniscal tear 
of the right knee and degenerative joint disease of the right 
knee.  VA x-ray report two days later, though, on December 9, 
1998, indicated normal right and left knees.  There was no 
mention of meniscal tear or of degenerative changes affecting 
the right or left knee.  

With respect to the claim for initial increased ratings for 
the lumbar spine disability, the regulation for evaluating 
intervertebral disc syndrome was recently amended.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (to be codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  The 
effective date of the amended criteria is September 23, 2002.  
The revised Diagnostic Code 5293 provides for the following 
ratings based on the specified criteria:  

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever 
method results in the higher evaluation.  

60 percent:  With incapacitating episodes having a 
total duration of at least six weeks during the 
past 12 months.  

40 percent:  With incapacitating episodes having a 
total duration of at least four weeks but less than 
six weeks during the past 12 months.  

20 percent:  With incapacitating episodes having a 
total duration of at least two weeks but less than 
four weeks during the past 12 months.  

10 percent:  With incapacitating episodes having a 
total duration of at least one week but less than 
two weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or 
nearly so.  

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results 
in a higher evaluation for that segment.  

The RO has not notified the appellant of this amended 
regulation, nor has it evaluated the disability against the 
revised criteria.  

The case is REMANDED for the following development:

1.  Schedule the appellant for a VA 
orthopedic examination to determine the 
nature of any disorder affecting the 
knees.  The claims folder and a copy of 
this Remand should be made available to 
the examiner for review in conjunction 
with the examination.  Ask the examiner 
to specify the diagnosis of any 
disability affecting the knees and, if 
one is so specified, to opine (based on 
examination and a review of the record 
and the examiner's medical expertise) 
whether it is at least as likely as not 
that the knee disorder found is related 
to the appellant's service or to a 
service-connected disability, such as the 
lumbar spine disability.  The medical 
rationale for such an opinion must be set 
forth in a report associated with the 
claims file.  

2.  Readjudicate the claim for initial 
increased evaluations for the lumbar 
spine disability using the revised 
criteria effective September 23, 2002.  
Ensure that the appellant has received 
notice and assistance as required by the 
VCAA and its implementing regulations.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



